Citation Nr: 1512767	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability. 

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right leg numbness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from March 1963 to March 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  By that rating action, the RO, in part, denied the § 1151 claims on appeal.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Buffalo, New York RO.  

In a June 2010 statement, the Veteran canceled his hearing before a member of the Board.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

In July 2011, the Board remanded the issues on appeal for additional substantive development; namely to obtain a VA opinion and surgical treatment reports.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  In June 2014, the Board remanded the appeal to have the Veteran's representative, New York State Division of Veterans' Affairs (NYSDVA), prepare a written argument in support of the appeal in light of the July 2011 post-remand development.  In July 2014, the Appeals Management Center (AMC) telephoned NYSDVA and informed one of its representatives that a VA Form 646 or written argument was necessary in support of the Veteran's appeal.  (See VA Form 27-0820, Report of General Information, dated in July 2014).  In a July 2014 follow-up letter to the Veteran, the AMC requested that he contact NYSDVA and ask that it prepare a written argument in support of his appeal.  To date, VA has not received a VA 646 or written equivalent from NSDVA.  Thus, in view of the foregoing, the Board will proceed with appellate review of the 1151 claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claims; specifically, to obtain outstanding private treatment records that might contain potentially relevant evidence concerning the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability and ensure compliance with the Board's July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

i) Private Treatment records 

A January 2008 VA treatment report expressly notes that the Veteran had undergone back surgery one year previously (i.e., 2007)  (See January 29, 2008 VA treatment reports, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on August 8, 2011).  The private reports surrounding the Veteran's 2007 low back surgery are not of record.  As these records might contain evidence as to the level of back disability prior to the Veterans February 2008 penile implant surgery (the Veteran has argued that his preexisting low back disability increased in severity as a result of a spinal anesthesia block used during his 2008 penile implant surgery), as compared to any potential additional low back disability as a result thereof, they are potentially relevant to his claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability.  Thus, the Board is on notice that private records may exist that are relevant to this claim, and efforts to obtain those records should be made on remand.  38 U.S.C.A. § 5103A.


ii) Stegall concerns

a. Informed Consent Forms-All 1151 Claims

In its July 2011 remand directives, the Board requested that the RO/AMC obtain the informed consent information for the Veteran's February 2008 spinal anesthesia block and penile implant surgery.  (See July 2011 Board remand, page (pg.) 6)).  To date, this directive has not been accomplished.  The Board observes that, although a January 2008 pre-operative report, as well as operative reports, dated February 29, 2008 and March 14, 2008, were received and uploaded to the Veteran's electronic claims file, the requested informed consent forms have not been obtained.  A February  29, 2008 VA Internal Medicine Informed Consent Form contains the surgeon's notation that the Veteran's informed consent had been obtained the morning of the penile implant operation on February 29, 2008.  The surgeon noted that the full consent document could be  accessed through Vista Imaging.  (See February 29, 2008 VA Internal Medicine Informed Consent report).  In fact, in an August 2011 facsimile to VA Medical Center (VAMC) Syracuse, New York, the AMC requested the Veteran's full consent forms for his February 2008 spinal anesthesia block and penile implant surgery.  The AMC requested that if the records could not be obtained, a negative response reflecting the same was required.  Neither the requested consent documents nor response from the VAMC in Syracuse, New York, has been received and uploaded to the Veteran's electronic claims file.  Consequently, a remand is necessary to once again attempt to obtain the Veteran's full informed consent documentation for his February 2008 spinal anesthesia block and penile implant surgery in order to comply with the Board's July 2011 remand directives.  Id. 

b. VA opinion-Spine and Right Leg Numbness Claims

The Veteran contends, in part, that he currently suffers from additional low back disability and right leg numbness  as a result of a spinal anesthesia block (SAB) performed during his February 29, 2008, penile implant surgery at the Syracuse, New York, VAMC.  He asserts that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In its July 2011 remand, the Board directed the AMC, in part, to schedule the Veteran for a VA examination in conjunction with his claims of entitlement to  compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability and right leg numbness.  In pertinent part, the VA examiner was initially asked to:  i) determine whether the Veteran had any additional disability in his low back and right leg as a result of his February 2008 penile implant surgery.  The examiner was specifically requested to comment on whether the SAB used during the surgery caused additional low back disability and right leg numbness; ii) If it was determined that the Veteran had additional low back disability and/or right leg numbness, the examiner was asked to provide an opinion as to whether it was proximately due to carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the penile implant surgery in February 2008; and, iii) Whether the Veteran's low back and/or right leg disability was a result that a reasonable healthcare provider would not have considered to be an ordinary risk of the February 2008 penile surgery and whether a low back disability and/or right leg numbness were the types of risks a reasonable health care provider would have disclosed in an informed consent procedure.  

VA examined the Veteran's spine and lower extremities in August 2011.  At the close of the examination, the VA physician determined that a reasonable health care provider would have considered back or right leg disability to have been a risk of the [penile implant] surgery and anesthesia and that it would have been disclosed as part of an informed consent.  The physician was unable to provide an opinion as to whether the Veteran had any additional low back disability and/or right leg numbness and proximate cause thereof.  The VA physician reasoned that because of the "varying characterizations" of the Veteran's pre and post-surgery back and right leg pain, rendering an opinion as to whether there was an increased back or right leg disability, much less proximate cause thereof, could not be performed without resorting to mere speculation.  (See August 2011 VA spine examination report).  The VA physician's conclusion is in direct contrast to a June 2010 VA physician's assistant's opinion that the Veteran's penile implant surgery, which necessitated two spinal anesthesia blocks, had caused his back pain with increased radiculopathy.  The VA physician's assistant (PA) entered an impression of lower back pain with radiculopathy to the right side developed due to spinal blocks.  (See VA treatment report, received and uploaded to the Veteran's electronic claims file on June 22, 2010). 

Thus, it is unclear whether the August 2011 VA physician had considered all procurable and assembled data, such as the July 2010 VA PA's favorable opinion, in providing his speculative opinion as to whether the Veteran had additional low back disability and/or right leg numbness as a result of the penile implant surgery.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  Consequently, an addendum opinion that complies with the Board's remand directives must be obtained on remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  The Board finds that further development is needed in order to provide the Veteran with an adequate VA opinion as to the issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability and right leg numbness.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from Vista Imaging the Veteran's full consent documentation/forms for his February 29, 2008 spinal anesthesia block and penile implant surgery, as referenced in pre-operative and operative reports, dated in January 29, and February 29, 2008 and uploaded to the Veteran's VBMS electronic claims file.  If the requested consent forms cannot be obtained from Vista Imaging, documentation to this effect must be clearly documented in the Veteran's electronic claims file. 

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records for his 2007 low back surgery. 

The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's electronic claims file, and he and his representative should be notified of any unsuccessful efforts.
   
3.  After any additional evidence has been obtained pursuant to the development requested in directives one (1) and two (2), forward the Veteran's VA VBMS electronic claims file to an appropriate clinician in order to obtain a medical opinion to clarify whether the Veteran has any additional low back disability and/or right leg numbness as a result of the February 2008 penile implant surgery with two (2) spinal anesthesia blocks performed at the Syracuse, New York, VAMC.  The Veteran's VBMS electronic claims folder, and a copy of this remand must be made available to the reviewing clinician for review of the case.  A notation to the effect that this record review took place should be included in the reviewing clinician's report.
   
The reviewer must identify any additional low back disability and/or right leg numbness due to the February 2008 penile implant surgery with spinal anesthesia block performed at the Syracuse, New York, VAMC. 
   
For any additional disability identified, provide an opinion as to the following:
   
Was the additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the penile implant surgery with spinal anesthesia blocks in February 2008?  For the opinion to be adequate, the physician must specifically comment as to the following:  (a) Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and, (b) whether VA furnished surgical treatment without the Veteran's consent. 
   
The reviewing clinician should acknowledge and reconcile the findings located in the VA and private treatment records, to specifically include a VA PA's July 2010 conclusion that the February 2008 penile implant surgery had caused the Veteran's back pain with increased radiculopathy and impression of lower back pain with radiculopathy to the right side developed due to spinal blocks, as well as the Veteran's lay statements concerning the nature and etiology of his claimed additional disabilities. 
   
A rationale for all requested opinions must be provided.  If the reviewing clinician cannot provide an opinion without resort to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the reviewing clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran may be called in for physical examination, if deemed warranted.
   
4.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  If an examination is scheduled, a copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the electronic claims folder, and it must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the electronic claims folder must indicate whether the notification letter was returned as undeliverable.
   
5.  Thereafter, the AMC should review the Veteran's VBMS electronic claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to, and in compliance with, the directives of this REMAND and, if not, implement corrective procedures.  Stegall, supra. 
   
6.  After completing the development above, readjudicate the claims of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction, low back disability and right leg numbness in light of all additional evidence received. 
   
If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

